 Case 4:18-cv-00889-SDJ Document 22 Filed 08/26/19 Page 1 of 2 PageID #: 70



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

                                                 :
John and Jill Hastings,                          :
                                                 :
                                                 :
                      Plaintiffs,                :
                                                   Civil Action No.: 4:18-cv-00889-ALM-KPJ
       v.                                        :
                                                 :
RealPage, Inc.,                                  :
                                                                                                   (
                                                 :
                                                                                                   D
                                                 :
                                                                                                   R
                      Defendant.                 :
                                                                                                   H
                                                 :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiffs anticipate filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: August 26, 2019
                                             Respectfully submitted,

                                              By: /s/ Jody B. Burton

                                             Jody B. Burton, Esq.
                                             CT Bar No. 422773
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             jburton@lemberglaw.com
                                             Attorneys for Plaintiffs
 Case 4:18-cv-00889-SDJ Document 22 Filed 08/26/19 Page 2 of 2 PageID #: 71



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 26, 2019, a true and correct copy of the foregoing Notice
of Settlement was served electronically by the U.S. District Court Eastern District of Texas
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By __/s/ Jody B. Burton__

                                                     Jody B. Burton
